Declaration of Brian Teasley

Pursuant to 28 U.S.C Section 1746, I, Brian Teasley, make the following
declaration.

1. I am over the age of 21 years and am a resident of Monroe County,
  Florida.
2. I am under no legal disability that would prevent me from giving this
  declaration.
3. I hold a Bachelor of Science degree in Mathematics and a Master of
  Science degree in Statistics.
4. For thirty years, I have conducted statistical data analysis for
  companies in various industries, including aerospace, consumer
  packaged goods, disease detection and tracking, and fraud detection.
5. From November 13th, 2020 through November 28th, 2020, I conducted
  in-depth statistical analysis of publicly available data on the 2020
  U.S. Presidential Election. This data included vote counts for each
  county in the United States, U.S. Census data, and type of voting
  machine data provided by the U.S. Election Assistance Committee.
6. The analysis yielded several “red flags” concerning the percentage of
  votes won by candidate Biden in counties using voting machines
  provided by Dominion Voting Systems. These red flags occurred in
  several States in the country, including Wisconsin.
7. I began by using Chi-Squared Automatic Interaction Detection
  (CHAID), which treats the data in an agnostic way—that is, it
  imposes no parametric assumptions that could otherwise introduce
  bias. Here, I posed the following question: “Do any voting machine



       Case 2:20-cv-01771-PP Filed 12/01/20 Page 1 of 4 Document 1-11
  types appear to have unusual results?” The answer provided by the
  statistical technique/algorithm was that machines from Dominion
  Voting Systems (Dominion) produced abnormal results.
8. Subsequent graphical and statistical analysis shows the unusual
  pattern involving machines from Dominion occurs in at least 100
  counties and multiple States, including Wisconsin.
9. The results from most, if not all counties using the Dominion
  machines is three to five point six percentage points higher in favor
  of candidate Biden than the results should be. This pattern is seen
  easily in graphical form when the results from “Dominion” counties
  are overlaid against results from “non-Dominion” counties. The
  results from “Dominion” counties do not match the results from the
  rest of the counties in the United States. The results are certainly
  statistically significant, with a p-value of < 0.00004. This translates
  into a statistical impossibility that something unusual involving
  Dominion machines is not occurring. This pattern appears in
  multiple States, including Wisconsin, and the margin of votes
  implied by the unusual activity would easily sway the election
  results.
10.   The following graph shows the pattern. The large red dots are
  counties in Wisconsin that use Dominion voting machines. Almost
  all of them are above the blue prediction line, when in normal
  situations approximately half of them would be below the prediction
  line (as evidence by approximately half the counties in the U.S. (blue
  dots) that are below the blue centerline). The p-value of statistical
  analysis regarding the centerline for the red dots (Wisconsin counties


       Case 2:20-cv-01771-PP Filed 12/01/20 Page 2 of 4 Document 1-11
  with Dominion machines) is 0.000000049, pointing to a statistical
  impossibility that this is a “random” statistical anomaly. Some
  external force caused this anomaly




11.   To confirm that Dominion machines were the source of the
  pattern/anomaly, I conducted further analysis using propensity
  scoring using U.S. census variables (Including ethnicities, income,
  professions, population density and other social/economic data) ,
  which was used to place counties into paired groups. Such an
  analysis is important because one concern could be that counties
  with Dominion systems are systematically different from their
  counterparts, so abnormalities in the margin for Biden are driven by
  other characteristics unrelated to the election.



       Case 2:20-cv-01771-PP Filed 12/01/20 Page 3 of 4 Document 1-11
12.     After matching counties using propensity score analysis, the only
      difference between the groups was the presence of Dominion
      machines. This approach again showed a highly statistically
      significant difference between the two groups, with candidate Biden
      again averaging three percentage points higher in Dominion counties
      than in the associated paired county. The associated p-value is <
      0.00005, against indicating a statistical impossibility that something
      unusual is not occurring involving Dominion machines.
13.     The results of the analysis and the pattern seen in the included
      graph strongly suggest a systemic, system-wide algorithm was
      enacted by an outside agent, causing the results of Wisconsin’s vote
      tallies to be inflated by somewhere between three and five point six
      percentage points. Statistical estimating yields that in Wisconsin,
      the best estimate of the number of impacted votes is 181,440.
      However, a 95% confidence interval calculation yields that as many
      as 236,520 votes may have been impacted.



I declare under penalty of perjury that the forgoing is true and correct.
Executed this November 28th, 2020.

Brian Teasley,

/s/




          Case 2:20-cv-01771-PP Filed 12/01/20 Page 4 of 4 Document 1-11
